UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                       7/15/2021
                                                          :
SMARTSTREAM TECHNOLOGIES, INC., :
                                                          :
                                         Plaintiff,       :
                                                          :         17-CV-2459 (VSB)
                           -v-                            :
                                                          :              ORDER
PHILIPPE CHAMBADAL,                                       :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On January 17, 2020, Plaintiff SmartStream Technologies, Inc. (“SmartStream”) filed a

its motion for attorneys’ fees and costs and supporting papers. (Docs. 99–102.) Defendant

Philippe Chambadal submitted his opposition on February 14, 2020. (Doc. 108.) Briefing on

this motion was completed on February 28, 2020, when SmartStream filed its reply in further

support of its motion for attorneys’ fees. (Doc. 209.) This litigation relates, in part, to

allegations of misappropriation and misuse of confidential information.

        As of July 14, 2021, my Opinion & Order has been filed so that it is only viewable to

Plaintiff because of its reference to potentially privileged information. I intend to file the

Opinion & Order on the public docket after Plaintiff’s counsel provides me with their views

concerning what redactions, if any, should be made to the Opinion & Order. It is hereby:

        ORDERED that, for the reasons stated in my Opinion & Order, a copy of which is being

filed as viewable only to Plaintiff’s counsel today, Plaintiff’s motion for attorneys’ fees is

GRANTED, and the total recovery is $294,700.05.

        IT IS FURTHER ORDERED that the Opinion & Order explaining my decisions will be

only viewable to Plaintiff because of its reference to potentially privileged information.
         IT IS FURTHER ORDERED that by July 27, 2021, Plaintiff shall provide the Court with

any proposed redactions to the Opinion & Order consistent with Rule 5(B) of my Individual

Rules & Practices in Civil Cases. I will review the proposed redactions and, if necessary, file a

redacted version of the Opinion & Order on the public docket. If I find Plaintiff’s proposed

redactions to be unnecessary, I will file the unredacted version of the Opinion & Order on the

public docket. Failure to provide proposed redactions by July 27, 2021 will result in the Opinion

& Order’s being filed publicly in its entirety.

         IT IS FURTHER ORDERED that Defendant’s time for filing any motion for

reconsideration will not begin to run until the Opinion & Order is filed on the docket as viewable

to the public.

         IT IS FURTHER ORDERED that the Clerk of Court is respectfully directed to terminate

the motion at Document 99.


SO ORDERED.


Dated:      July 15, 2021                          ________________________________
            New York, New York                     VERNON S. BRODERICK
                                                   United States District Judge
